DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Asian et al. (US 20170132528 A1) teach the first model 100 and the second model 102 can be trained in parallel so that each model learns a task, the first model 100 is trained to infer a set of probabilities for a multi-label classification task based on unknown image data received as input, and the second model 100 is trained to classify the unknown image data as one of multiple possible class labels (Fig. 3 and Pars. 24-25). Ferrer et al. (US 20190197670 A1) teaches machine-learning model 200 based on Generative Adversarial Network (GAN). GAN includes two separate neural networks, a Generator 205 (i.e. first model) and a Discriminator 210 ((i.e. second model) (Par. 18), Generator is configured to take as input a given input image and output a modified version of the input image (Ferrer, Fig. 2 and Par. 18). Akhazhanov et al. (US 11068753 B2) teaches the discriminator is a classifier that tries to catch the fake images generated by the generator and distinguish the fake images from real images (Akhazhanov, Figs. 4-5 and Col. 27), a classification layer of the compatibility network or model C.sub.1 include a feature extraction layer output a feature vector (Akhazhanov, Figs. 4-5 and Col. 25).  The prior art of made of record does not teach or fairly suggest the combination of claimed elements “performing a first task for subjecting a first model to few-shot learning (F SL) based on one or more meta-training data; and performing a second task for subjecting a second model to supervised learning based on one or more derived data modified from the one or more meta-training data, wherein the first model includes a main body and a first head; the second model shares the main body with the first model and includes a second head; the main body includes an artificial neural network (ANN) structure extracting feature vector for input data; and the first head and the second head each generate classification result based on the feature vector extracted from the main body” as recited in independent claim 1 and independent claim 10.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim US 20200019842 A1
Hirose et al. US 20100100511 A1
Hashimoto et al. US 20210269046 A1
Ping et al. US 20210118423 A1
Russell et al. US 20220148242 A1
Hernandez Rivera et al. US 20220138583 A1
Minchenkov et al. US 20220148173 A1
Liu et al. US 20210035689 A1
Chang et al. US 20210166705 A1
Zhang et al. US 20210248765 A1
Kumar et al. US 20200294507 A1
Silberstein et al. US 11087045 B1
Choi et al. US 20200134472 A1
Lashyn et al. US 20200252296 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        5/19/2022